Per. Curiam,
We are of opinion there was a conversion of the real estate. It is true, there was not a constructive conversion by reason of the language of the deed creating the trust. Power was therein given to the trustee, at any time during the life of the life-tenant, Sidney H. Lackey, with her consent, to sell the premises, and the money arising from such sale or sales, to invest in trust for the same uses and purposes, limited and declared as to the premises. In pursuance of this power, the trustee, with the consent of the life-tenant, sold the premises in 1872 and invested the proceeds in mortgages. The fund has remained so invested to the present time, and is the one *13now accounted for. It will thus be seen that there has been an actual conversion under the power contained in the trust deed. While money is sometimes treated as real estate, and is distributed as such, it is at most a fiction which equity resorts to for the accomplishment of certain equitable results. This fiction ends, however, with the first devolution. It would be inconvenient and absurd for money to retain the character of real estate from generation to generation. For the purposes of this case, the position of Ann M. Lackey, the settlor, was precisely analogous to that of a testator in a will, or to one who died seized of the land. The first transmission took place when the property vested in Mrs. Schetky, which occurred when the deed of trust was executed and delivered, giving her an equitable interest as to a moiety, and this interest .having vested in her is now to be treated as personalty with all its incidents : Scott’s Ap., 137 Pa. 454.
The decree is affirmed, and the appeal dismissed at the costs of the appellant.